Title: To Thomas Jefferson from John F. Oliveira Fernandes, 18 December 1806
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


                        
                            Monseigneur!
                            Norfolk 18 Decembre, 06.
                        
                        C’est avec une grande difficulté que je prens la plume pour Vous ecrire, et troubler peut être, au milieu de
                            Vos Affaires politiques; Mais ayant reçu lettres de Mon Pere à Madere, desirant tous mes efforts en faveur de Mr. Geo: Day
                            Welsh, lequel, ayant êté appointé par le Gouverneur, Consul par interim, pour gerer las Affaires
                            commerciales des Etats Unies dans Cette Isle, après la Mort de Mr. Marien Lamar, Souhaite etre Confirmé par Vous dans le Sus dit Emploi.
                        N’ayant aucune connoissance personnelle avec le Pretendant, quoi que on dit tres bien de Lui en tous les
                            egards, C’est plutot, par un esprit d’Obeissance aux ordres de mon Pere, que par aucun autre egard, que j’ose Vous
                            encommoder; etant persuadé que Vous agirés toujours d’Afina Vos adroits
                            intentions bazés’s Sur l’utilité publique.
                        Agreés, Monseigneur, reconnoitre les Sinceres Sentimens d’estime, d’admiration et du respect avec les quels
                            j’ai L’honneur d’etre Monseigneur Votre tres humble et Obeissant Serviteur
                        
                        
                            Jean. F. Oliveira Fernandes
                            
                        
                    